        Case 3:19-cv-00196-LPL Document 110 Filed 03/31/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  HENRY UNSELD WASHINGTON,                    )
                                              )
                     Plaintiff,               )
                                              )    Civil Action No. 3:19-cv-00196
                      v.                      )
                                              )    Magistrate Judge Lisa Pupo Lenihan
  KANSKY DELISMA, WILLIAM L.                  )
  BOWERS, PHILLIP MAUST, HEIDI                )
  SROKA, ROBERT SNYDER, R.                    )    ECF Nos. 67, 69, 71, 79, 91
  PESCHOCK, J. GIRONE, ELLIS                  )
  KAUFFMAN, RICHARD IRWIN,                    )
  ROXANNE PLAYSO, LARENE                      )
  DONNELLY, JAMES FETTERMAN,                  )
  RICHARD HUTCHINSON, DAKOTA                  )
  TESTA, ERIC TICE, and BRIAN P.              )
  HYDE                                        )
                                              )
                     Defendants.              )


                                        ORDER

      AND NOW, this 31st day of March, 2021, in consideration of the Memorandum

Opinion also entered on this date, the following Order is entered:

      The Motion to Dismiss filed at ECF No. 67, by Defendants Delisma, Hutchinson,

Testa, Kauffman, Fetterman and Playso is DENIED;

      The Motions to Dismiss at ECF Nos. 69 and 71, by Defendants Girone and Irwin,

is GRANTED and those defendants are DISMISSED.

      The Motion to Dismiss at ECF No. 79, by Defendants Bowers, Maust, Sroka,

Snyder, Peschock, Tice and Hyde is GRANTED in part and DENIED in part as follows:
        Case 3:19-cv-00196-LPL Document 110 Filed 03/31/21 Page 2 of 2




      (1) GRANTED as to Defendants Maust, Sroka and Peschock and those

Defendants are DISMISSED;

      (2) GRANTED as to any intended claim of (a) violation of the Religious Land

Use and Inmate Protection Act (“RLUIPA”), 42 U.S.C. § 2000cc et seq., or (b) conspiracy;

and

      (3) DENIED as to all non RLUIPA claims against Defendants Bowers, Snyder,

Tice and Hyde.

      The Motion to Dismiss at ECF No. 91, by Defendant Donnelly, is GRANTED and

Defendant Donnelly is DISMISSED.



Dated: March 31, 2021                                 BY THE COURT:



                                                      _______________________
                                                      LISA PUPO LENIHAN
                                                      United States Magistrate Judge


cc:   Henry Unseld Washington
      AM-3086
      S.C.I. Somerset
      1600 Walters Mill Rd
      Somerset, PA 15510
